Claim Rejections - 35 USC § 103
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 4, claim 1, from which is depends, now requires “no solid material” between the layers and thus requiring the apparatus “lacks a structural matrix” between the layers does not further limit the claim from which it depends.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-11, 13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gengelbach (US3140064). 
Regarding claim 1, Gengelbach discloses an apparatus comprising: multiple layers (see annotated Fig. 1 below, hereinafter Fig. A) of phase-stable material, wherein adjacent layers (see two adjacent layers of Fig. A) of the phase-stable material are separated by multiple spaces (Fig. A) that contain no solid material; liquid phase change material (liquid…coverted to… vapor or gas – Col. 2, lines 40-50) in the spaces between the adjacent layers of the phase- stable 

    PNG
    media_image1.png
    825
    864
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 1 of Gengelbach
Regarding claim 2, Gengelbach discloses the limitations of claim 1, and Gengelbach further discloses the apparatus is configured to operate in multiple configurations, the configurations comprising: a first configuration in which (i) the at least one release blocks (releases of Fig. A are capable of operating in such a manner) the passage of the liquid phase change material out of the spaces between the adjacent layers of the phase-stable material and 
Regarding claim 3, Gengelbach discloses the limitations of claim 2, and Gengelbach further discloses in the second configuration, the layers of phase-stable material are separated by air gaps  (the layers of Fig. A are capable of operating in such a manner).
Regarding claim 4, Gengelbach discloses the limitations of claim 2, and Gengelbach further discloses the apparatus lacks a structural matrix positioned between the adjacent layers of the phase-stable material (see Fig. A).
Regarding claim 6, Gengelbach discloses the limitations of claim 1, and Gengelbach further discloses the at least one release comprises multiple releases; and each release is associated with at least one different space between the adjacent layers of the phase-stable material (left most valve is “associated” with left most space, right most valve is “associated” with right most space” as they are both on the same sides of the apparatus).  
Regarding claim 8, Gengelbach discloses the limitations of claim 1, and Gengelbach further discloses at least one seal (24; Fig. 1, at least partially blocks liquid from escaping each space) configured to block escape of the liquid phase change material from the spaces between the adjacent layers of the phase-stable material.
Regarding claim 9, Gengelbach discloses a system comprising: one or more protected components (devices on the craft – Col. 1, lines 25-30 or alternatively generator 46); and a 
Regarding claim 10, Gengelbach discloses the limitations of claim 9, and Gengelbach further discloses the apparatus is configured to operate in multiple configurations, the configurations comprising: a first configuration in which (i) the at least one release blocks (releases of Fig. A are capable of operating in such a manner) the passage of the liquid phase change material out of the spaces between the adjacent layers of the phase-stable material and (ii) the liquid phase change material absorbs the thermal energy; and a second configuration in which (i) the at least one release (releases of Fig. A are capable of operating in such a manner)  allows the passage of the gaseous phase change material out of the spaces between the 
Regarding claim 11, Gengelbach discloses the limitations of claim 10, and Gengelbach further discloses in the second configuration, the layers of phase-stable material are separated by air gaps  (the layers of Fig. A are capable of operating in such a manner).
Regarding claim 13, Gengelbach discloses the limitations of claim 9, and Gengelbach further discloses the at least one release comprises multiple releases; and each release is associated with at least one different space between the adjacent layers of the phase-stable material (left most valve is “associated” with left most space, right most valve is “associated” with right most space” as they are both on the same sides of the apparatus).  
Regarding claim 15, Gengelbach discloses the limitations of claim 9, and Gengelbach further discloses at least one seal (24; Fig. 1, at least partially blocks liquid from escaping each space) configured to block escape of the liquid phase change material from the spaces between the adjacent layers of the phase-stable material.
Regarding claim 16, Gengelbach discloses the limitations of claim 9, and Gengelbach further discloses wherein the one or more protected components comprise one or more internal components (devices on the craft – Col. 1, lines 25-30 or alternatively generator 46).
Regarding claim 18, Gengelbach discloses a method comprising: operating a thermal absorber and isolator (layers and spaces of Fig. A) in a first configuration, the thermal absorber and isolator comprising (i) multiple layers (Fig. A) of phase-stable material where adjacent layers of the phase-stable material are separated by multiple spaces (Fig. A) that contain no solid material, (ii) liquid phase change material (liquid…coverted to… vapor or gas – Col. 2, lines 
Regarding claim 19, Gengelbach discloses the limitations of claim 18, and Gengelbach further discloses the at least one release comprises multiple releases (Fig. A); and each release is associated with at least one different space between the adjacent layers of the phase-stable material (left most valve is “associated” with left most space, right most valve is “associated” with right most space” as they are both on the same sides of the apparatus).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuempel (DE4122465) in view of Miller (US4991797). 
	Regarding claim 1, Stuempel teaches an apparatus (Fig. 1) comprising: multiple layers (2, 3; Fig. 1) of phase-stable material (7 & liquid - ¶[0008]), wherein adjacent layers of the phase-stable material are separated by multiple spaces (multiple spaces filled with medium 7; Fig. 1) that contain no solid material (see empty spaces between 2 & 3 filled with medium 7); liquid phase change material (liquid - ¶[0008]) in the spaces between the adjacent layers of the phase- stable material, the liquid phase change material configured to become gaseous phase (evaporation – ¶[0008]) change material based on thermal energy absorbed by the liquid phase change material; and at least one release (resin – 9) configured to block passage of the liquid phase change material out of the spaces between the adjacent layers of the phase-stable material, the at least one release also configured to allow passage of the gaseous phase change material out of the spaces between the adjacent layers of the phase-stable material; 

Miller teaches wherein the at least one release comprises at least one controllable valve (valve 40, actuated by temperature controller 36 - Fig. 1) configured to be selectively closed and opened to control a configuration of the apparatus, in order to provide a temperature actuated release (Col. 6, lines 10-30), or alternatively, in order to provide means to close the release, thereby conserving coolant (Col. 6, lines 30-35).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fox to substitute the temperature actuated controllable valves of Miller, in order to provide a temperature actuated release (Col. 6, lines 10-30), as the release mechanism of Miller an art recognized functional equivalent (see MPEP 2144.06), or, alternatively in order to provide means to close the release, thereby conserving coolant (Col. 6, lines 30-35).
Regarding claim 2, Stuempel teaches the limitations of claim 1, and Steumpel as modified further teaches the apparatus is configured to operate in multiple configurations, the configurations comprising: a first configuration in which (i) the at least one release (the valve of Miller in place of the resin sealing element 9 of Stuempel) blocks the passage of the liquid phase change material out of the spaces between the adjacent layers of the phase-stable material and (ii) the liquid phase change material absorbs the thermal energy; and a second configuration in which (i) the at least one release allows (the valve of Miller being opened) the passage of the gaseous phase change material out of the spaces between the adjacent layers of 
Regarding claim 3, Stuempel teaches the limitations of claim 2, and Steumpel as modified further teaches  in the second configuration, the layers of phase-stable material are separated by air gaps (once the cooling medium 7 has evaporated and the tiles 1 are emptied of cooing medium, as indicated in ¶[0009]). 
Regarding claim 4, Stuempel teaches the limitations of claim 1, and Steumpel further teaches the apparatus lacks a structural matrix (see empty spaces of tiles 1 filled with cooling medium 7) positioned between the adjacent layers of the phase-stable material.
Regarding claim 6, Stuempel teaches the limitations of claim 1, and Steumpel as modified further teaches the at least one release comprises multiple releases (see multiple resin 9 releases, as modified to be valves by Miller); and each release is associated with at least one different space between the adjacent layers of the phase-stable material.
	Regarding claim 8, Stuempel teaches the limitations of claim 1, and Steumpel as modified further teaches at least one seal (4) configured to block escape of the liquid phase change material from the spaces between the adjacent layers of the phase-stable material.
Regarding claim 9, Stuempel teaches a system (spacecraft - ¶[0001]) comprising: one or more protected components (spacecraft interior - ¶[0004]); and a thermal absorber and isolator (Fig. 1) configured to thermally insulate the one or more protected components, wherein the thermal absorber and isolator comprises: an multiple layers (2, 3; Fig. 1) of phase-stable material (7 & liquid - ¶[0008]), wherein adjacent layers of the phase-stable material are separated by multiple spaces (multiple spaces filled with medium 7; Fig. 1) that contain no solid 
Stuempel does not teach wherein the at least one release comprises at least one controllable valve configured to be selectively closed and opened to control a configuration of the thermal absorber and isolator.
Miller teaches wherein the at least one release comprises at least one controllable valve (valve 40, actuated by temperature controller 36 - Fig. 1) configured to be selectively closed and opened to control a configuration of the thermal absorber and isolator., in order to provide a temperature actuated release (Col. 6, lines 10-30), or alternatively, in order to provide means to close the release, thereby conserving coolant (Col. 6, lines 30-35).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fox to substitute the temperature actuated controllable valves of Miller, in order to provide a temperature actuated release (Col. 6, lines 10-30), as the release mechanism of Miller an art recognized functional equivalent (see MPEP 2144.06), or, alternatively in order to provide means to close the release, thereby conserving coolant (Col. 6, lines 30-35).

Regarding claim 11, Stuempel teaches the limitations of claim 10, and Steumpel as modified further teaches  in the second configuration, the layers of phase-stable material are separated by air gaps (once the cooling medium 7 has evaporated and the tiles 1 are emptied of cooing medium, as indicated in ¶[0009]). 
Regarding claim 13, Stuempel teaches the limitations of claim 9, and Steumpel as modified further teaches the at least one release comprises multiple releases (see multiple resin 9 releases, as modified to be valves by Miller); and each release is associated with at least one different space between the adjacent layers of the phase-stable material.
Regarding claim 15, Stuempel teaches the limitations of claim 9, and Steumpel as modified further teaches at least one seal (4) configured to block escape of the liquid phase change material from the spaces between the adjacent layers of the phase-stable material.

Regarding claim 17, Stuempel teaches the limitations of claim 9, and Steumpel as modified further teaches the system comprises multiple thermal absorbers and isolators (claim 6, plurality of the tiles).
	Regarding claim 18, Stuempel teaches a method comprising: operating a thermal absorber and isolator (Fig. 1) in a first configuration, the thermal absorber and isolator comprising (i) multiple layers (2 & 3) of phase-stable material where adjacent layers of the phase-stable material are separated by multiple spaces (see empty spaces filled with cooling medium 7) that contain no solid material, (ii) liquid phase change material (liquid  - ¶[0008]) in the spaces between the adjacent layers of the phase-stable material, and (iii) at least one release (resin 9) blocking passage of the liquid phase change material out of the spaces between the adjacent layers of the phase-stable material, in the first configuration, absorbing thermal energy using the liquid phase change material to convert the liquid phase change material into gaseous phase change material; opening (phase change medium can escape…through the ventilation holes - ¶[0008]) the at least one release and allow passage of the gaseous phase change material out of the spaces between the adjacent layers of the phase- stable material; and operating the thermal absorber and isolator in a second configuration (once empty of phase change medium, the device operates in such a manner, as the device is disclosed as being emptied of the medium in ¶[0009]) in which the layers of phase-stable material are separated by air gaps and function as a thermal isolator.

Miller teaches wherein the at least one release comprises at least one controllable valve (valve 40, actuated by temperature controller 36 - Fig. 1) configured to be selectively closed and opened to control a configuration of the thermal absorber and isolator., in order to provide a temperature actuated release (Col. 6, lines 10-30), or alternatively, in order to provide means to close the release, thereby conserving coolant (Col. 6, lines 30-35).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fox to substitute the temperature actuated controllable valves of Miller, in order to provide a temperature actuated release (Col. 6, lines 10-30), as the release mechanism of Miller an art recognized functional equivalent (see MPEP 2144.06), or, alternatively in order to provide means to close the release, thereby conserving coolant (Col. 6, lines 30-35).
Regarding claim 19, Stuempel teaches the limitations of claim 18, and Steumpel as modified further teaches the at least one release comprises multiple releases (see multiple resin 9 releases, as modified to be valves by Miller); and each release is associated with at least one different space between the adjacent layers of the phase-stable material.
Claims 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuempel (DE4122465) in view of Miller (US4991797) and Le Touche (US4592950).
	Regarding claim 7/14/20, Stuempel teaches the limitations of claim 6/13/19, and Stuempel does not teach the liquid phase change material comprises multiple liquid phase 
Le Touche teaches the liquid phase change material comprises multiple liquid phase change materials (liquid...vaporizable...at a given temperature - Col. 2, lines 5-15), different ones of the liquid phase change materials located in different ones of the spaces between the adjacent layers of the phase-stable material (element 2... vaporization temperature... temperature of which is higher than that present in said element 4 - Col. 3, lines 20-35), in order to provide a larger choice in the stabilization temperature of the walls to be protected, and an increased duration of protection (Col. 5, lines 5-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuempel to include the different liquids of Le Touche, in order to provide a larger choice in the stabilization temperature of the walls to be protected, and an increased duration of protection (Col. 5, lines 5-15). 
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuempel (DE4122465) in view of Miller (US4991797) and Levy (US20180080719).
Regarding claims 21-22, Stuempel teaches the limitations of claim 1, and Stuempel does not teach wherein the liquid phase change material is methanol.
Levy teaches wherein the liquid phase change material is methanol (H[0045]), which may be a desirable evaporation liquid when taking account the wetting properties, density, viscosity, latent heat of evaporation and the like (H[0045]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stuempel to include wherein the 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763